Citation Nr: 1042143	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disability, to 
include L5-S1 lumbar disc herniation and degenerative disc 
disease, claimed as degenerative disc disease with stinging back 
pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1990 to May 1990, 
February 1991 to July 1991, and February 2003 to March 2004.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied entitlement to 
service connection for L5-S1 lumbar disc herniation, claimed as 
degenerative disc disease with "stinging" back pain.

The September 2006 rating decision also denied fifteen other 
service connection claims.  However, the Veteran perfected an 
appeal only with respect to the lumbar spine issue and, 
therefore, only this issue will be considered here.  

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge in August 2010.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In an October 2003 response to a request for the Veteran's 
service medical records, a letter from the 220th Military Police 
Brigade stated that the Veteran had transferred to the 2290th USA 
HOSP 10008 and that his medical records were sent there May 1, 
2005.  A letter requesting the service medical records was sent 
in February 2006 to the 2290th USA HOSP 10008 but there is no 
response of record.  

VA will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  38 C.F.R. § 3.159 
(c) (1) (2010).  These records include but are not limited to 
military records, including service medical records; medical and 
other records from VA medical facilities; records from non-VA 
facilities providing examination or treatment at VA expense; and 
records from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may conclude 
that no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  Id. 

If, after continued efforts to obtain Federal records, VA 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA must provide 
the claimant with oral or written notice of that fact and include 
notation of such notice in the claims file.  The notice must 
contain the following information:

(i) The identity of the records VA was unable to 
obtain;

(ii) An explanation of the efforts VA made to 
obtain the records;

(iii) A description of any further action VA 
will take regarding the claim, including, but 
not limited to, notice that VA will decide the 
claim based on the evidence of record unless the 
claimant submits the records VA was unable to 
obtain; and

(iv) Notice that the claimant is ultimately 
responsible for providing the evidence.

38 C.F.R. § 3.159 (e) (2010).  

Once all available records have been obtained and associated with 
the claims file, the Veteran must be scheduled for a new VA 
examination.  The record includes current diagnoses of L5-S1 
lumbar disc herniation and degenerative disc disease.  The 
service medical records currently associated with the claims file 
shows complaints of and treatment for low back pain in service.  
The Veteran stated during the hearing before the Board that his 
low back symptoms began during service and have continued since.  
While the Veteran received a VA examination in June 2005, an 
etiology opinion was not provided.  Therefore, a new VA 
examination is required in order to determine whether any 
currently diagnosed disability is etiologically related to active 
duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the necessary 
steps to obtain copies of all records of the 
Veteran's service treatment records, 
including from 2290th USA HOSP 10008.  All 
efforts must be documents in the claims file.  

Proper notice must be provided to the Veteran 
of the unavailability of any pertinent 
records in accordance with 38 C.F.R. § 3.159 
(e).

2.  Once all available records have been 
provided, the RO or AMC should provide the 
Veteran with a VA examination to determine 
whether his current lumbar spine disability 
was incurred in or aggravated by service.  
The examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any current lumbar spine disorder, 
including L5-S1 lumbar disc herniation and 
degenerative disc disease, had its onset in 
active service or is otherwise the result of 
disease or injury in service.  

The examiner must provide a rationale for all 
opinions provided.  The rationale must take 
into account the Veteran's reports.  If the 
examiner discounts the Veteran's reports, the 
examiner should provide a reason for doing 
so.

3.  If the benefits sought on appeal remain 
denied, the RO or AMC should issue a 
supplemental statement of the case before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


